Q€~/&J //fe '/??/? c>*




^k/y^cJe^ c/c*j//XocxS <^s




                         en   :.




                         J
                 ■




                     i
COURT OF APPEALS
Fourth Court of Appeals Distiller
CAPEN.vRmts Justice Center
                                                                                        PITHCY BOWES
iW> Dolohosa. Slto 3 ZOO
                                                   STAfE PENALTY
SAN ANTONIO, TEXAS 7S205-3O37                                             D2 1P        $ 000.48°
                                               FOR PRIVATE USE       Sft^ 0003179973    JAN   2* 2Q15
                                                                          MAILED FROM ZIP CODE 78205




                                                                         .MO
                                    Ricardo Rcger Morales ^1922160
                                    Michael Unit
                                    2664 FM 2054
                                    Tennessee Colony, TX 75886